                1   Mark Wenzel, Esq.
                    Nevada State Bar No. 5820
                2   BRADLEY, DRENDEL & JEANNEY
                    P .0. Box 1987
                3   Reno, NV 89505
                    Telephone No. (775) 335-9999
                4   Facsimile No. (775) 335-9993
                    Attorney for Plaintiff
                5
                6
                7
                8
                                                   UNITED STATES DISTRICT COURT
                9
                                                          DISTRICT OF NEVADA
               10
               11   DAVID CAREY,                                            Case No. 3:19-cv-00555-RCJ-CLB
               12                           Plaintiff,
               13   v.
               14   THE TRAVELERS INDEMNITY
                    COMPANY, a Foreign Corporation; ABC
               15   CORPORATIONS 1-X; BLACK AND
                    WHITE COMPANIES 1-X; and JOHN DOES
               I6   1-X, inclusive,
               17          Defendants.
                    _______________I
               18
                               ORDER FOR DISMISSAL WITH PREJUDICE
               19
                            IT IS HEREBY STIPULATED and AGREED between the parties hereto, by and through
               20
                    their undersigned counsel of record, that the above-entitled matter, being fully compromised and
               21
                    settled, be dismissed with prejudice, and that each party shall bear their own attorney's fees and costs.
               22
                            IT IS SO STIPULATED AND AGREED.
               23
                                                AFFIRMATION Pursuant to NRS 239B.030
               24
                            The undersigned does hereby affirm that the preceding document does not contain the social
               25
                    security number of any person.
               26
                    Ill
               27
                    Ill
               28

  LAW OFFICE OF
                                                                      -1-
BRADLEY, DRENDEL    Our File No. 203106
    &JEANNEY
   P.O. BOX 1987
  RENO, NV 89505
   (775) 335-9999
                1   Dated this /   I �day of March 2020.                Dated this 18 th day of March 2020.
                2   BRADLEY, DRENDEL & JEANNEY                          LAW OFFICES OF MORALES FIERRO
                                                                        REEVES


                    &,����<::2
                3
                4                                                       Isl William Reeves
                                                                        William Reeves, Esq.
                5
                6
                            IT IS SO ORDERED.
                7
                8           Dated this 24th day of March, 2020.
                9
               10
                                                                        UNITED STATES DISTRICT JUDGE
              11
              12
              13
               14

              15
              16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                  -2-
  LAW OFFICE OF
BRADLEY,DRENDEL     Our File No. 203106
    &JEANNEY
   P.O. BOX 1987
  RENO, NV 8950S
   (77S) 335-9999
